DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on June 29, 2022. 
Claims 2 and 15 are cancelled.
Claims 1, 3-14 and 16-19 are currently pending and have been examined. 
Response to Arguments
	Applicant’s arguments, see reply page 11-15, filed June 29, 2022, have been fully considered and are persuasive. The respective 103 rejections of claims 1-19 are withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance.
Reasons for Allowance
	The following is the examiner’s statement for reasons for allowance: The prior art fails to teach a method and device for acquiring position and orientation of an end effector of a robot, wherein position and orientation of the end effector is determined based on the visibility of various optical markers and the kinematic model of the manipulator. The closest prior art, Presinger (US-20180354130) discloses a method and control system for controlling movements of an industrial robotic arm, wherein a plurality of reference marks are arranged on axes of the robotic arm and the movement of the robotic arm is controlled by sensing the reference marks and moving the arm axis which corresponds to an operator selected reference mark,
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comment on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1, 3-14 and 16-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                       

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664